MEMORANDUM **
Miguel Rivas-Garcia appeals his sentence imposed following his guilty plea to being an illegal alien found in the United States after deportation, in violation of 8 U.S.C. § 1326(a). He contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is no longer good law and that the district court violated his constitutional rights in enhancing his sentence under 8 U.S.C. § 1326(b) and § 2L1.2(b)(l)(A)(ii) of the advisory Sentencing Guidelines based on a non-jury fact finding regarding his prior commission of an aggravated felony. This contention is foreclosed by United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.